Citation Nr: 1313936	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-17 379	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2011 VA Form 9, the Veteran requested a videoconference hearing before the Board.  On the day of the scheduled hearing in March 2013, he withdrew his appeal as to this matter.  The Veteran also initiated an appeal of a denial of service connection for diabetes mellitus.  A November 2012 rating decision granted service connection for diabetes mellitus.  


FINDING OF FACT

On March 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he no longer wished to claim service connection for hypertension and requested that his appeal be cancelled; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of service connection for hypertension, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal in the matter of service connection for hypertension, further discussion of the impact of the VCAA on the matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision in a matter.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.

In a written statement received in March 2013, the Veteran indicated that he no longer wished to claim service connection for hypertension and requested that his appeal be cancelled.  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


